          CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


    My Pillow, Inc., DBA MyPillow,

                                Plaintiff,       Court File No. 21-CV-01015-PJS-DTS

    v.

    US Dominion, Inc., Dominion Voting
    Systems, Inc., and Dominion Voting
    Systems Corporation,

                            Defendants.

                  PLAINTIFF’S MEMORANDUM OF LAW
            IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY
              OR EXTEND TIME TO RESPOND TO COMPLAINT

         On April 19, 2021, MyPillow1 filed the Complaint in this case. ECF No. 1.

Defendants were served separately – two of Defendant corporations on April 21,

2021 and the other Defendant corporation on April 28, 2021. ECF Nos. 4-6. Shortly

thereafter MyPillow voluntarily agreed at the request of Dominion’s counsel to

extend the time to answer from May 12 and May 19 (for separate Defendants) to

June 21 (for all Defendants), providing Dominion more than an extra month of

time to respond to the Complaint. ECF No. 8. Consistent with this extended




1“MyPillow” is used to reference My Pillow, Inc. and “Dominion” is used to
reference US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion
Voting Systems Corporation collectively.
                                             1
        CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 2 of 9




schedule, this Court granted a consent motion, giving Dominion a total of

approximately sixty days before a responsive pleading was required. ECF No. 11.

      On June 4, 2021, Dominion filed this motion, seeking an indefinite stay of

this lawsuit until some time following resolution of a motion to dismiss filed in a

defamation lawsuit brought several months ago in D.C. federal district court by

Dominion against MyPillow.2 Dominion waited more than six weeks to file this

motion seeking further delay.

                                LEGAL STANDARD

      The Federal Rules of Civil Procedure should be administered to secure “just,

speedy, and inexpensive determination” of an action. Fed. R. Civ. P. 1. A request

to stay proceedings is “extraordinary relief, and the requesting party ‘must make

out a clear case of hardship or inequity.’” Haworth v. New Prime, Inc., 448 F.Supp.3d

1060, 1064 (W.D. Mo. 2020) (quoting Landis v. N. Am. Co., 299 U.S. 248, 255 (1936))

(emphasis added). “[S]tays of litigation are the exception, not the rule.” Spencer

Ung v. Universal Acceptance Corp., No. CV 15-127 (RHK/FLN), 2016 WL 9307090,

at *1 (D. Minn. June 15, 2016) (emphasis added). The requesting party must show

that it will suffer specific hardship or inequity if it is required to move forward in

the action. See 4Brava, LLC v. Sachs, No. CV 15-2743 (JRT/DTS), 2018 WL 2254568,



2See Def. My Pillow, Inc.’s Mot. to Dismiss, US Dominion, Inc. v. My Pillow, Inc.,
no. 1:21-cv-00445-CJN (D.D.C. Apr. 19, 2021) (ECF No. 30).
                                          2
        CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 3 of 9




at *2 (D. Minn. May 17, 2018) (citing Jones v. Clinton, 72 F.3d 1354, 1364 (8th Cir.

1996) (emphasis added)); Bae Sys. Land & Armaments L.P. v. Ibis Tek, LLC, 124 F.

Supp. 3d 878, 891 (D. Minn. 2015).

      In deciding whether a stay is appropriate, the Court should weigh the

parties’ competing interests. Bae Sys. Land & Armaments, 124 F. Supp. 3d at 890. As

a general matter, a District Court has a “duty . . . to adjudicate a controversy

properly before it.” Colo. River Water Conservation Dist. v. U.S., 424 U.S. 800, 813

(1976). “Because a stay has the potential to damage the nonmoving party, a district

court should exercise its discretionary power to stay proceedings in moderation.”

Aquilar v. Ocwen Loan Servicing, LLC, 289 F. Supp. 3d 1000, 1007 (D. Minn. 2018).

There is a “presumption favoring the party opposing a stay.” Id. (citing Jones, 72

F.3d at 1365).

                                   ARGUMENT

      Dominion fails to carry its burden to show that it will suffer specific

hardship or inequity in the absence of a stay. It fails even to show any weight of

competing interests supporting a stay. Its arguments in fact do not even attempt

to address these considerations. It instead (1) advances an inaccurate assertion that

this action is only an echo of a D.C. lawsuit it filed against MyPillow and (2)

speculates that unidentified, unstated, and apparently nonexistent common issues




                                         3
        CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 4 of 9




between the D.C. action and this action may need to be resolved in the future. Its

assumption is incorrect and its speculations are insufficient to make the point.

   A. Dominion’s arguments for further delay due to the D.C. action are
      inaccurate and do not support a stay.

      Dominion advances three arguments for further delay, but all three are

essentially the same. Dominion claims its lawsuit in D.C. so overlaps MyPillow’s

claims here that this action should get in line behind the D.C. action and not be

allowed to proceed until after a ruling on the motion to dismiss in the D.C. action

is issued. ECF No. 24 at 5-6. This case, however, is not overlapping with

Dominion’s D.C. lawsuit. Regardless of whether Dominion’s defamation claims in D.C.

are dismissed, Dominion will need to answer MyPillow’s central claims in this

Court under 42 U.S.C. § 1983 that Dominion is a state actor that violated the

Constitution and illegally retaliated against MyPillow by executing a campaign of

publicity, threats, pressure, and intimidation that resulted in damage to

MyPillow’s relationships with commercial and advertising partners and damage

to its employees’ ability to work. See Compl. ¶¶ 88-112 (ECF No. 1). Similarly,

regardless of whether Dominion’s defamation claims in D.C. are dismissed, Dominion

will need to answer MyPillow’s claim in this Court of tortious interference with

prospective economic advantage, based, in important part, on the above-

mentioned acts. See id. ¶¶ 113-121.



                                         4
        CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 5 of 9




      The issues before this Court do not substantially duplicate those before the

U.S. District Court for the District of Columbia. The issues in the two cases are not

the same. The matters do not interact in the same manner as the question of an

alleged fraudulent conveyance litigated in a separate bankruptcy proceeding

affects the resolution of the intellectual property claims before the court in the case

relied upon by Dominion, Kemp v. Tyson Seafood Group, Inc., 19 F.Supp.2d 961, 965

(D. Minn. 1998) (“Since Superior and Quality’s claim to the use of the ‘Louis Kemp’

name is solely derived from the 1991 transfer, this entitlement, as well as the

Plaintiff’s standing to litigate any remaining claims in this action, are rights which

are inextricably tied to Dye’s pending fraudulent conveyance claim in the

Bankruptcy Court.”).

      Moreover, Dominion’s implication that a ruling in the D.C. action will

somehow greatly modify or alter its obligations in this action is unfounded.

Whatever connections the two actions may have are heavily outweighed by their

differences, and are certainly not sufficient reason to freeze one action while the

other proceeds.

           Dominion alludes to unspecified “questions this Court will need to

             resolve in connection with Dominion’s anticipated response to the

             present complaint” which the D.C. action purportedly “bear[s] on.”

             ECF No. 24 at 5. If such questions exist (they do not), the appropriate


                                          5
CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 6 of 9




    manner of handling them is for Dominion to answer the Complaint

    and then file a motion seeking relief specifically related to those

    particular issues – not to stay this action indefinitely without even

    identifying the issues.

  Dominion refers to consolidation of this action with another action

    filed by Michael Lindell against Dominion, not even yet served. Id. at

    6. Dominion offers no explanation why the consolidation of another

    action in Minnesota should prompt the Court to stay this action. The

    consolidation does not create a basis to stay MyPillow’s action.

  Dominion claims “this Court would be required to opine on the

    constitutionality of the D.C. Action without knowing how the D.C.

    court views it.” Id. That is simply inaccurate. Dominion identifies no

    reason that would cause this Court to be so required. The central issue

    in the motion to dismiss Dominion’s D.C. action is whether

    Dominion’s defamation claims are barred by the First Amendment.

    MyPillow’s claims here allege that Dominion illegally retaliated

    against MyPillow by executing a campaign of publicity, threats,

    pressure, and intimidation that resulted in damage to MyPillow’s

    relationships with commercial and advertising partners and damage

    to its employees’ ability to work. See Compl. ¶¶ 88-112 (ECF No. 1).

                                6
          CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 7 of 9




              There is no issue that exists that would require this Court to “opine

              on the constitutionality of the D.C. action.” If there were, Dominion

              should have identified it. If one arises in the future (which will not

              happen) Dominion can then bring its motion to deprive MyPillow of

              its right to prosecute its legitimate civil claims.

   B. Dominion does not meet its burden of showing “specific hardship or
      inequity.”

      Dominion’s memorandum in support of its motion does not mention any

hardship or inequity it will suffer if an indefinite stay is not granted. In fact, the

words “hardship,” “inequity,” or any similar word do not even appear in the

memorandum. See ECF No. 24. This is a requirement on any request for a stay and

is fatal to Dominion’s motion. Certainly Dominion makes no showing of any

specific hardship or inequity. Instead, it directs its arguments toward suggesting

that a decision from the D.C. court might affect this Court’s rulings on various

(unspecified) hypothetical issues that might some day come before it. Whatever

the validity of these claims – there is little, as explained above – they do not

implicate the burden that the law establishes as determinative concerning a

motion for a stay. See 4Brava, LLC, 2018 WL 2254568, at *2 (“The party requesting

‘a stay has the burden of showing specific hardship or inequity if he or she is

required to go forward.’”) (quoting Jones v. Clinton, 72 F.3d 1354, 1364 (8th Cir.

1996)).

                                            7
        CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 8 of 9




   C. The Court should deny Dominion’s motion for further indefinite delay
      because MyPillow has a right to have its claims adjudicated and injuries
      redressed promptly.

      Litigation in federal courts is intended to accomplish “the just, speedy, and

inexpensive determination of every action.” Fed. R. Civ. P. 1. Procedural steps

designed to promote just determination are necessary, but they exist in inherent

tension with the goal of speedy determination. Nearly every defendant would

prefer to postpone resolution of the action against it as long as possible, simply to

defer any potential judgment. Case deadlines exist in part to prevent defendants

from foot-dragging, and every request by a defendant to postpone a deadline

opens the door to foot-dragging. Here, Dominion’s deadline to answer the

Complaint has already been pushed back a month, and Dominion waited until

June 2021 to seek to stay this action despite having full knowledge of the D.C.

motion to dismiss since April 19, 2021. MyPillow’s right to receive a prompt

hearing concerning the injuries Dominion has inflicted upon it demands that no

further delay be imposed.

      Dominion has failed to identify any hardship or inequity it would suffer if

required to proceed with this action, which has already been delayed at its request.

It has failed to carry its burden. Furthermore, weighing the interests of the parties,

MyPillow’s interest as a plaintiff in obtaining expeditious resolution of its claims

is plainly more important than Dominion’s desire to delay and postpone


                                          8
         CASE 0:21-cv-01015-PJS-DTS Doc. 38 Filed 06/11/21 Page 9 of 9




adjudication of this matter due to unknown, undisclosed, speculative, future

hypotheticals that cannot be responded to because they cannot and have not been

identified.

                                  CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests this Court deny

Defendants’ motions and maintain a proper schedule for the adjudication of

Plaintiff’s rights.

                                       PARKER DANIELS KIBORT LLC

Date: June 11, 2021                     s/ Andrew D. Parker
                                       Andrew D. Parker (195042)
                                       Joseph A. Pull (386968)
                                       Gregory N. Arenson (398276)
                                       Abraham S. Kaplan (399507)
                                       888 Colwell Building
                                       123 North Third Street
                                       Minneapolis, Minnesota 55401
                                       Phone: (612) 355-4100
                                       Fax: (612) 355-4101
                                       parker@parkerdk.com
                                       pull@parkerdk.com
                                       arenson@parkerdk.com
                                       kaplan@parkerdk.com

                                       Attorneys for Plaintiff My Pillow, Inc.,
                                       DBA MyPillow




                                         9
